                        Case 7:18-cr-00692-CS Document 25 Filed 05/15/19 Page 1 of 1
                                                                                                  Southern District
Federal Defenders                                                                  300 Quarropas Street, Room 260
OF NEW YORK, INC.                                                                     White Plains, N.Y. 10601-4150
                                                                            Tel: (914) 428-7124 Fax: (914) 997-6872


                                                                                                     Susanne Brody
David E. Patton                                                                                      Attorney-in-Charge
  Executive Director                                                                                    White Plnins
                                                                    May 15, 2019
and Attorney-in-Chief

        BY ECF

        The Honorable Cathy Seibel
        United States District Judge
        Southern District of New York
        300 Quarropas Street
        White Plains, New York 10601

        Re:      United States v. Steven Carson
                 18 Cr. 692 (CS)

        Dear Judge Seibel:

        This letter is written on behalf of Steven Carson and respectfully seeks an order requiring the
        Office of Pretrial Services to return Mr. Carson's passport to Mr. Carson, or a representative
        from our office. Pretrial Services has informed my office that they can only release Mr. Carson's
        passport pursuant to a Court order. Mr. Carson was sentenced on May 13, 2019 to time served
        and three years of supervised release. We thus respectfully request that the Court order the
        release of his passport.

        Thank you in advance for your consideration of this request.


        Respectfully submitted,

         ~   ~~
        Susanne Brody, Esq~
        Attorney for Mr. Steven Carson

                                                           _ 1 I:1 : 1




                                                           HONORABLE CATHY SEIBEL
                                                           United States District Judge


        cc:     Samuel Adelsberg, A.U.S.A.
                Andrew Abbott, U.S.P.T.O.
                Mr. Steven Carson
